Citation Nr: 0031079	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for retinal detachment 
of the right eye, currently evaluated at 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
October 1945.

The current appeal arose from a July 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO denied entitlement to an 
evaluation in excess of 30 percent retinal detachment of the 
right eye.  

By rating decision of March 2000 the RO granted entitlement 
to special monthly compensation based on loss of use of one 
eye having only light perception, effective November 10, 
1998.  In this instance, there was a full grant of the 
benefit sought.  If the veteran disagrees with the effective 
date assigned for special monthly compensation, he must 
submit a notice of disagreement to the RO.  See Grantham v. 
Brown, 114 F.3d (Fed. Cir. 1997).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

Retinal detachment of the right eye has resulted in no light 
perception in the right eye; visual acuity in the left eye 
was most recently reported as 20/30.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for retinal detachment of the right eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 
4.84a, Diagnostic Code 6070 (2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

According to the pertinent evidence of record, in December 
1945, the veteran was service-connected for detached retina 
of the right eye, post operative.  Vision of his right eye at 
discharge was 4/20 (20/100) and vision of the left eye was 
normal.  He was assigned an 100 percent disability 
evaluation.

In June 1946 the veteran's disability evaluation for his 
service-connected right eye was decreased to 10 percent from 
August 20, 1946 on the bases that VA examination revealed he 
had 20/200 vision of the right eye, correctable to 200/100; 
and, the retina was firmly in place.  Moreover, there were no 
abnormalities noted in the optic nerve, blood vessels or the 
rest of the retina.

In September 1947 the veteran's disability evaluation for his 
service-connected right eye was increased to 30 percent from 
March 4, 1947.  The basis for the increase was medical 
evidence, which showed his condition had changed and he had 
been hospitalized for approximately 52 days.

By rating decision of October 1977 the RO denied the 
veteran's claim for an increased evaluation for his right eye 
disability and continued his evaluation at 30 percent.  The 
RO determined that the medical evidence of record did not 
demonstrate a higher evaluation at that time.

VA Medical Center (MC) optometry examination in November 1998 
revealed visual acuity in the right eye of 20/hand motion and 
20/40 in the left eye.  It was indicated that the old retinal 
detachment of the right eye was stable.  The diagnosis was 
retinal detachment of the right eye per history and cataract 
of the left eye.

In December 1998 the veteran filed a claim for an increased 
evaluation for his service-connected right eye disability.  
He asserted that his sight had worsened over the years.  He 
stated that he is blind in his right eye and can distinguish 
only light and dark.

A May 1999 VA eye examination report shows corrected vision 
of hand movements and 20/20 of the right and left eyes.  
Intraocular pressures were 15/16.  External examination and 
motility were negative.  Slit-lamp examination of the right 
eye was -2 -3+ nuclear sclerosis cataract and the left eye 
was negative.  Ophthalmoscopic examination showed right eye 
retina was attached and showed posterior polar degenerative 
changes in the retina, and left eye was negative.  The 
diagnosis was retinal degeneration and cataract of the right 
eye.  The examiner noted that he regards the veteran's eye 
condition on the right eye as stable.

In July 1999 the RO denied the veteran's claim for a 
disability evaluation in excess of 30 percent for detachment 
of retina of the right eye.  The RO's determination was based 
on medical findings from VA examinations in November 1998 and 
May 1999.  

In December 1999 the veteran was seen by VA for an optometry 
examination.  Progress notes indicated he had 20/light-
perception (l. p.) inferior field of the right eye and 20/30 
in the left eye.

At his personal hearing in February 2000 the veteran 
testified that he recently had an eye examination.  The 
physician informed him that his eye condition had worsened 
and indicated that he had only limited light perception.  He 
further testified that he did not see motion but could see a 
shadow.  He stated that he had pain in his eye, but he did 
not take any medication for the pain.  Hearing Transcript 
(Tr.), p. 4.  He further stated that he had total blindness 
in his right eye except for light perception on the lower 
field.  Tr., p. 5.  He stated that in 1998 he first learned 
that he only had light perception in his right eye.  Tr., p. 
16.  

The veteran further stated that he had lost his peripheral 
vision.  He also stated that he must ask his wife if the 
traffic is clear when he is driving.  He reported that he had 
more pain and more headaches because of his eyes.  Tr., p. 
19.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
report precedence over current findings.  See 38 C.F.R. § 4.2 
(2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Blindness in one eye, having only light perception, with the 
other eye having vision of 20/40, warrants a 30 percent 
rating under 38 C.F.R. § 4.84a, Diagnostic Code 6070.  When 
the veteran exhibits decreased levels of visual acuity in the 
other eye, the criteria provide correspondingly higher 
disability ratings for the service-connected eye.  See 
38 C.F.R. § 4.84a, Diagnostic Codes 6067-6069.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).

Where the minimum schedular evaluation requires residuals and 
the schedule do not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (2000).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent, and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected eye 
disability.  

The veteran has been provided a VA examination in connection 
with his claim for increased compensation benefits for his 
right eye disability, and other evidence has been obtained 
which is probative thereof.  In this regard, the Board notes 
that VA outpatient treatment reports showing additional eye 
examinations have been associated with the claims file.  



The veteran was given the opportunity to submit additional 
evidence, and provided oral testimony before a Hearing 
Officer at the RO.  The Board is unaware of any additional 
evidence that has not already been requested and/or obtained 
that is pertinent to the veteran's appeal.  

The veteran's visual impairment is evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6070 which provides a 30 percent 
evaluation for blindness in one eye, having only light 
perception and having vision in the other eye of 20/40.  In 
this case, the Board finds that the veteran's service-
connected right eye disability is appropriately evaluation at 
30 percent under Diagnostic Code 6070.  

Recent VA medical records, in December 1999, show the veteran 
had light perception inferior field of the right eye and 
20/30 visual acuity in the left eye.  In November 1998 he had 
hand motion of the right eye and 20/40 visual acuity of the 
left eye.  The Board notes that visual acuity in the left eye 
has not been shown to be worse than 20/40, which together 
with the right eye defective vision warrants no more than a 
30 percent evaluation with application of pertinent governing 
VA criteria.  Were visual acuity in the left eye shown as 
20/50, a 40 percent evaluation would be assignable under 
diagnostic code 6069.  This is not the veteran's case.  
Accordingly, the evidentiary record does not support 
assignment of an evaluation in excess of 30 percent.

In order to warrant a higher evaluation under 38 C.F.R. 
§ 4.84a the medical evidence must establish that, the veteran 
having only light perception in the right eye, visual acuity 
in the left eye is greater than 20/40 (See Diagnostic Codes 
6067 -6069) and as noted above, such is not shown in the 
evidence in this instance.  Moreover, there is no indication 
of disease of the eye (See Diagnostic Codes 6010 
(tuberculosis), 6012 (glaucoma), 6014 (new growths) or 
anatomical loss of one eye (See Diagnostic Codes 6060-6066).  
Thus, based on the medical evidence of record, there is no 
basis for granting an evaluation in excess of 30 percent for 
the veteran's right eye disability.  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
must be denied.



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for his right eye 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 
(1990).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record, and to identify all potential theories 
of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
preclude the use of the regular rating criteria.


The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right eye disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to predicate assignment 
of an increased evaluation.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
retinal detachment of the right eye is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


